This is a divorce action commenced within three years after the marriage of the parties. There was no issue of the marriage. Each party applied for a divorce, and upon the trial each was granted an interlocutory decree. The decree makes disposition of the property of the parties. Costs were taxed against the husband. The wife has appealed.
The controversy here is over the disposition made of the property. Altogether the property is of small value. Financially the parties were worse off at the time of the trial than they were at the date of the marriage. We have examined and considered the evidence which is short but clear and are satisfied that the court made a just and equitable disposition of the property of the parties.
Affirmed.
MACKINTOSH, C.J., MAIN, FULLERTON, and PARKER, JJ., concur.